           Case 7:18-cv-11102-PED Document 76 Filed 02/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       •^
 Avila,


                                Plaintiff,                            18 Civ. Ill 02 (FED)
                " agamst -



 New Hudson Family Restaurant Inc., et al.,                         ORDER APPROVING
                                                                      SETTLEMENT
                                Defendants.


PAUL E. DAVISON, U. S. M. J.:


       By joint letter dated January 22, 2021, the parties seek approval, pursuant to Cheeks v.


Freeport Pancake House, Inc_, 796 F.3d 199 (2d Cir. 2015), of their settlement of plaintiff s Fair


Labor Standards Act ("FLSA") claims. [Dkt. 75.]

       The written settlement agreement [Dkt. 75-1] is consistent with the terms worked out


during a court-conductcd settlement conference on September 3, 2020. The Court is satisfied


that the settlement agreement is fair and reasonable.


       Accordingly, the settlement agreement is APPROVED. This case is DISMISSED

WITH PREJUDICE.

Dated: February 3, 2021
       White Plains, New York




                                                        PauH^Davison, U.S.M.J
